Case 5:20-cv-00804-SHK Document 23 Filed 04/15/21 Page 1 of 13 Page ID #:2966




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11       C.J.A.,                                            Case No. 5:20-cv-00804-SHK
12                                    Plaintiff,
13                            v.
                                                            OPINION AND ORDER
14       ANDREW SAUL, Commissioner of
         Social Security,
15
                                      Defendant.
16
17
18            Plaintiff C.J.A. 1 (“Plaintiff”) seeks judicial review of the final decision of
19   the Commissioner of the Social Security Administration (“Commissioner,”
20   “Agency,” or “Defendant”) denying his application for disability insurance
21   benefits (“DIB”), under Title II of the Social Security Act (the “Act”). This Court
22   has jurisdiction under 42 U.S.C. § 405(g), and, pursuant to 28 U.S.C. § 636(c), the
23   parties have consented to the jurisdiction of the undersigned United States
24   Magistrate Judge. For the reasons stated below, the Commissioner’s decision is
25   REVERSED and this action is REMANDED for further proceedings consistent
26   with this Order.
27
28
     1 The Court substitutes Plaintiff’s initials for Plaintiff’s name to protect Plaintiff’s privacy with
     respect to Plaintiff’s medical records discussed in this Opinion and Order.
Case 5:20-cv-00804-SHK Document 23 Filed 04/15/21 Page 2 of 13 Page ID #:2967




 1                                   I.     BACKGROUND
 2          Plaintiff filed an application for DIB on February 9, 2015, alleging disability
 3   beginning on December 29, 2013. Transcript (“Tr.”) 180-81.2 Following a denial
 4   of benefits, Plaintiff requested a hearing before an administrative law judge
 5   (“ALJ”) and, on August 17, 2018, ALJ Robert Lenzini determined that Plaintiff
 6   was not disabled. Tr. 21-34. Plaintiff sought review of the ALJ’s decision with
 7   the Appeals Council, however, review was denied on July 15, 2019. Tr. 7-12.
 8   This appeal followed.
 9                             II.    STANDARD OF REVIEW
10          The reviewing court shall affirm the Commissioner’s decision if the decision
11   is based on correct legal standards and the legal findings are supported by
12   substantial evidence in the record. 42 U.S.C. § 405(g); Batson v. Comm’r Soc.
13   Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). Substantial evidence is “more
14   than a mere scintilla. It means such relevant evidence as a reasonable mind might
15   accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,
16   401 (1971) (citation and internal quotation marks omitted). In reviewing the
17   Commissioner’s alleged errors, this Court must weigh “both the evidence that
18   supports and detracts from the [Commissioner’s] conclusions.” Martinez v.
19   Heckler, 807 F.2d 771, 772 (9th Cir. 1986).
20          “‘When evidence reasonably supports either confirming or reversing the
21   ALJ’s decision, [the Court] may not substitute [its] judgment for that of the ALJ.’”
22   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Batson, 359 F.3d
23   at 1196); see also Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (“If the
24   ALJ’s credibility finding is supported by substantial evidence in the record, [the
25   Court] may not engage in second-guessing.”) (citation omitted). A reviewing
26
27   2A certified copy of the Administrative Record was filed on November 20, 2020. Electronic
     Case Filing Number (“ECF No.”) 19. Citations will be made to the Administrative Record or
28   Transcript page number rather than the ECF page number.
                                                  2
Case 5:20-cv-00804-SHK Document 23 Filed 04/15/21 Page 3 of 13 Page ID #:2968




 1   court, however, “cannot affirm the decision of an agency on a ground that the
 2   agency did not invoke in making its decision.” Stout v. Comm’r Soc. Sec. Admin.,
 3   454 F.3d 1050, 1054 (9th Cir. 2006) (citation omitted). Finally, a court may not
 4   reverse an ALJ’s decision if the error is harmless. Burch v. Barnhart, 400 F.3d
 5   676, 679 (9th Cir. 2005) (citation omitted). “[T]he burden of showing that an error
 6   is harmful normally falls upon the party attacking the agency’s determination.”
 7   Shinseki v. Sanders, 556 U.S. 396, 409 (2009).
 8                                    III.   DISCUSSION
 9           A.    Establishing Disability Under The Act
10           To establish whether a claimant is disabled under the Act, it must be shown
11   that:
12           (a) the claimant suffers from a medically determinable physical or
13           mental impairment that can be expected to result in death or that has
14           lasted or can be expected to last for a continuous period of not less than
15           twelve months; and
16           (b) the impairment renders the claimant incapable of performing the
17           work that the claimant previously performed and incapable of
18           performing any other substantial gainful employment that exists in the
19           national economy.
20   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 42 U.S.C.
21   § 423(d)(2)(A)). “If a claimant meets both requirements, he or she is ‘disabled.’”
22   Id.
23           The ALJ employs a five-step sequential evaluation process to determine
24   whether a claimant is disabled within the meaning of the Act. Bowen v. Yuckert,
25   482 U.S. 137, 140 (1987); 20 C.F.R. § 404.1520(a). Each step is potentially
26   dispositive and “if a claimant is found to be ‘disabled’ or ‘not-disabled’ at any step
27   in the sequence, there is no need to consider subsequent steps.” Tackett, 180 F.3d
28   at 1098; 20 C.F.R. § 404.1520. The claimant carries the burden of proof at steps
                                                 3
Case 5:20-cv-00804-SHK Document 23 Filed 04/15/21 Page 4 of 13 Page ID #:2969




 1   one through four, and the Commissioner carries the burden of proof at step five.
 2   Tackett, 180 F.3d at 1098.
 3         The five steps are:
 4               Step 1. Is the claimant presently working in a substantially
 5         gainful activity [(“SGA”)]? If so, then the claimant is “not disabled”
 6         within the meaning of the [] Act and is not entitled to [DIB]. If the
 7         claimant is not working in a [SGA], then the claimant’s case cannot be
 8         resolved at step one and the evaluation proceeds to step two. See 20
 9         C.F.R. § 404.1520(b).
10               Step 2. Is the claimant’s impairment severe? If not, then the
11         claimant is “not disabled” and is not entitled to [DIB]. If the claimant’s
12         impairment is severe, then the claimant’s case cannot be resolved at
13         step two and the evaluation proceeds to step three. See 20 C.F.R.
14         § 404.1520(c).
15               Step 3. Does the impairment “meet or equal” one of a list of
16         specific impairments described in the regulations? If so, the claimant
17         is “disabled” and therefore entitled to [DIB].         If the claimant’s
18         impairment neither meets nor equals one of the impairments listed in
19         the regulations, then the claimant’s case cannot be resolved at step three
20         and the evaluation proceeds to step four. See 20 C.F.R. § 404.1520(d).
21               Step 4. Is the claimant able to do any work that he or she has
22         done in the past? If so, then the claimant is “not disabled” and is not
23         entitled to [DIB]. If the claimant cannot do any work he or she did in
24         the past, then the claimant’s case cannot be resolved at step four and
25         the evaluation proceeds to the fifth and final step. See 20 C.F.R.
26         § 404.1520(e).
27               Step 5. Is the claimant able to do any other work? If not, then
28         the claimant is “disabled” and therefore entitled to [DIB]. See 20
                                               4
Case 5:20-cv-00804-SHK Document 23 Filed 04/15/21 Page 5 of 13 Page ID #:2970




 1         C.F.R. § 404.1520(f)(1). If the claimant is able to do other work, then
 2         the Commissioner must establish that there are a significant number of
 3         jobs in the national economy that claimant can do. There are two ways
 4         for the Commissioner to meet the burden of showing that there is other
 5         work in “significant numbers” in the national economy that claimant
 6         can do: (1) by the testimony of a vocational expert [(“VE”)], or (2) by
 7         reference to the Medical-Vocational Guidelines at 20 C.F.R. pt. 404,
 8         subpt. P, app. 2. If the Commissioner meets this burden, the claimant
 9         is “not disabled” and therefore not entitled to [DIB]. See 20 C.F.R.
10         §§ 404.1520(f), 404.1562.      If the Commissioner cannot meet this
11         burden, then the claimant is “disabled” and therefore entitled to [DIB].
12         See id.
13   Id. at 1098-99.
14         B.     Summary Of ALJ’s Findings
15         The ALJ determined that “[Plaintiff] last met the insured status requirements
16   of the . . . Act through December 31, 2015.” Tr. 23. The ALJ then found at step
17   one, that “[Plaintiff] did not engage in [SGA] during the period from his alleged
18   onset date of December 29, 2013 through his date last insured of December 31,
19   2015 (20 CFR 404.1571 et seq.).” Id. At step two, the ALJ found that “through
20   the date last insured, [Plaintiff] had the following severe impairments:
21   fibromyalgia; degenerative disc disease of the lumbar, cervical and thoracic spine;
22   history of carpal tunnel syndrome bilaterally; asthmatic bronchitis; migraines;
23   obesity (20 CFR 404.1520(c)).” Tr. 24. At step three, the ALJ found that
24   “[t]hrough the date last insured, [Plaintiff] did not have an impairment or
25   combination of impairments that met or medically equaled the severity of one of
26   the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
27   404.1520(d), 404.1525 and 404.1526).” Tr. 25.
28
                                               5
Case 5:20-cv-00804-SHK Document 23 Filed 04/15/21 Page 6 of 13 Page ID #:2971




 1         In preparation for step four, the ALJ found that Plaintiff has the residual
 2   functional capacity (“RFC”) to:
 3         perform sedentary work as defined in 20 CFR 404.1567(a).
 4         Specifically, [Plaintiff] can lift and carry, push and pull, up to 10
 5         pounds occasionally and less than 10 pounds frequently. He can stand
 6         and/or walk for up to 2 hours in an 8-hour workday, and sit for up to 6
 7         hours in an 8-hour workday. [Plaintiff] can occasionally operate foot
 8         controls bilaterally; frequently handle and finger with the bilateral
 9         hands; occasionally operate a motor vehicle. He can occasionally climb
10         ramps and stairs, but never ladders, ropes or scaffolds.         He can
11         occasionally balance, stoop, kneel, crouch, and crawl. He must avoid
12         concentrated exposure to dust, fumes, odors and pulmonary irritants.
13         [Plaintiff] must also avoid concentrated exposure to unprotected
14         heights.
15   Id. The ALJ then found, at step four, that “[t]hrough the date last insured,
16   [Plaintiff] was capable of performing [past relevant work (“PRW”)] as described in
17   detail below. This work did not require the performance of work-related activities
18   precluded by [Plaintiff’s] RFC (20 CFR 404.1565).” Tr. 32.
19         Specifically, the ALJ found that Plaintiff had PRW as a “Mental Health
20   Counselor” as the occupation is described in the Dictionary of Occupational Titles
21   (“DOT”) at DOT 045.107-010, and that Plaintiff “is able to perform this [PRW] as
22   actually and generally performed based on the testimony of the [VE].” Tr. 32, 34.
23   Consequently, the ALJ concluded that Plaintiff “was not under a disability, as
24   defined in the . . . Act, at any time from December 29, 2013, the alleged onset date,
25   through December 31, 2015, the date last insured (20 CFR 404.1520(f)).” Tr. 34.
26         C.     Issues Presented
27         In this appeal, Plaintiff raises three issues, whether the ALJ: (1) “can discard
28   third party evidence as ‘not from a medical professional and therefore not
                                               6
Case 5:20-cv-00804-SHK Document 23 Filed 04/15/21 Page 7 of 13 Page ID #:2972




 1   competent’”; (2) “was required to address the limitations of Fibromyalgia and
 2   migraines”; and (3) “is excused from conducting a psychiatric evaluation because
 3   [Plaintiff] adamantly denied that he had a psychiatric medical condition’ where his
 4   doctors have determined he has Conversion Disorder; Adult mental listing 12.07.”
 5   ECF No. 22, Joint Stip. at 9-10.
 6         D.     ALJ’s Decision Is Not Supported By Substantial Evidence.
 7         Before addressing the issues raised by Plaintiff, the Court first observes the
 8   following issue that is also dispositive in this case.
 9                1.     Plaintiff’s PRW As A Mental Health Counselor—As
10                       Plaintiff Performed It—Requires Lifting In Excess Of
11                       Plaintiff’s RFC.
12         As an initial matter, the Court observes that Plaintiff’s testimony about his
13   PRW as a mental health counselor reveals that Plaintiff lifted heavier amounts of
14   weight than Plaintiff’s RFC allows. Specifically, Plaintiff testified that his PRW as
15   a mental health counselor was for two companies called “Hospital Shared
16   Services” (“HSS”) and “Arapahoe.” Tr. 54-59. With respect to Plaintiff’s PRW at
17   HHS, Plaintiff testified that HHS “provided security and staffing services for
18   hospitals and various mental health agencies.” Tr. 54-55. Plaintiff added that HSS
19   “filled staffing needs” when “places that would have staff and would call off, for
20   whatever reason. And they would call our . . . agency. And . . . they would call
21   the pool of workers, to find out if any of us were available to fill that particular
22   opening.” Tr. 55. Plaintiff testified that while working for HHS, he “did a little
23   security, mostly mental health services, staffing, [and] support stuff.” Id. Plaintiff
24   added that his duties at HHS “[s]ometimes . . . involved patient transfer” that
25   involved lifting “over 100 pounds. If there were just four of [them] moving a
26   patient, it was—you know, some of the heavier people, heavy, it was over 100
27   pounds easy.” Tr. 57.
28   ///
                                                 7
Case 5:20-cv-00804-SHK Document 23 Filed 04/15/21 Page 8 of 13 Page ID #:2973




 1         Additionally, in response to a question by the ALJ regarding whether
 2   Plaintiff lifted more than twenty pounds when we worked at Arapahoe, Plaintiff
 3   testified that “on occasion—[he] ha[d] to restrain patients, when they were violent
 4   . . . or they had first-aid emergencies. So on occasion, yes.” Tr. 59. Plaintiff
 5   added that the most he lifted at Arapahoe was “[o]ver 100 pounds, when [he] had
 6   to deal with moving a . . . person.” Tr. 59.
 7         Thus, Plaintiff’s testimony reveals that Plaintiff occasionally lifted over 100
 8   pounds at his PRW as a mental health counselor, whereas the ALJ found that
 9   Plaintiff had the RFC to “lift and carry, push and pull, up to 10 pounds
10   occasionally and less than 10 pounds frequently.” Tr. 25, 54-59. Consequently,
11   the ALJ’s step four finding that Plaintiff can perform his PRW as a mental health
12   counselor as Plaintiff actually performed the work is not supported by substantial
13   evidence in the record because the record reveals that Plaintiff was required to
14   occasionally lift substantially more weight—at least ninety more pounds—at his
15   relevant PRW than Plaintiff’s RFC allows.
16         This error is critical here because there is no indication in the hearing
17   testimony or the ALJ’s finding of how many mental health counselor positions
18   there are nationally available that Plaintiff can perform. Thus, the Court cannot
19   conclude on the record before it whether work as a mental health counselor—the
20   only occupation the ALJ found Plaintiff could perform—as the occupation is
21   performed generally, exists in significant numbers in the national economy.
22         Consequently, the ALJ’s conclusion that Plaintiff is not disabled is not
23   supported by substantial evidence. As such, the Court finds that remand for further
24   proceedings is appropriate here so that the ALJ may reconsider his step four
25   finding in light of the above discussed evidence.
26   ///
27   ///
28   ///
                                               8
Case 5:20-cv-00804-SHK Document 23 Filed 04/15/21 Page 9 of 13 Page ID #:2974




 1                2.     The ALJ’s RFC Did Not Properly Consider The Side
 2                       Effects From Plaintiff’s Migraine Medication Or Plaintiff’s
 3                       Documented Use Of An Assistive Device.
 4         Turning now to the second issue raised by Plaintiff, that, in relevant part
 5   here, the ALJ did not address the limitations caused by Plaintiff’s migraines, the
 6   Court agrees for the following reasons. Specifically, although the ALJ found that
 7   Plaintiff’s migraines were a severe impairment at step two, the ALJ later rejected
 8   Plaintiff’s symptom statements—including those related to Plaintiff’s migraines—
 9   without considering or discussing the limitations caused by the medication Plaintiff
10   took to treat his migraines. See Holohan v. Massanari, 246 F.3d 1195, 1207-08
11   (9th Cir. 2001) (holding an ALJ cannot selectively rely on some entries in
12   plaintiff’s records while ignoring others). The record, however, indicates that
13   Plaintiff’s migraines were frequent and that the side effects caused by Plaintiff’s
14   migraine medication were severe.
15         Specifically, Plaintiff testified at the administrative hearing that he gets
16   migraine headaches “several times a week” that “last the better part of a day.” Tr.
17   78-79. Plaintiff also testified that his migraine medication causes a feeling like
18   “being hung over from [taking] it” and that Plaintiff is “pretty much useless for the
19   rest of the day” after taking his migraine medication. Tr. 79. Plaintiff added that if
20   he has a “more severe [migraine], where [he] ha[s] to go to urgent care or the ER,
21   . . . what they give [him] to knock out that migraine, [he is] basically done for the
22   day anyways.” Id. Plaintiff also added that he has “to go and lay down anyways
23   [b]ecause what they give [him] is strong enough that [he] basically—even if [he]
24   could drive, [he] would be, you know, kind of wee, you know, from it—is the best
25   way to describe it” “[b]ecause [he is] just kind of out of it afterwards from what
26   they give [him].” Tr. 79-80.
27         Plaintiff’s medical records also indicate that Plaintiff had side effects from
28   his migraine medication. See, e.g., Tr. 1168 (Plaintiff’s doctor noting that Plaintiff
                                                9
Case 5:20-cv-00804-SHK Document 23 Filed 04/15/21 Page 10 of 13 Page ID #:2975




  1   “with increasing frequency of migraines” and “[n]ow has a migraine most days of
  2   the week” and was “[r]ecently discontinued off of Topamax 2/2 side effects.”).
  3           Consequently, the Court finds that the ALJ’s failure to consider the
  4   limitations caused by the side effects of Plaintiff’s migraine medications was
  5   harmful error because the evidence not considered by the ALJ suggests that
  6   Plaintiff was likely unable to work when he was “wee,” “out of it,” or “pretty much
  7   useless for the rest of the day” after taking his migraine medications, one of which,
  8   Plaintiff’s doctor discontinued due to the “2/2” side effects it caused. Tr. 78-80,
  9   1168. As such, the ALJ shall consider and discuss this evidence on remand as
 10   well.
 11           Before concluding, the Court observes one final issue that must be addressed
 12   on remand. The ALJ’s RFC and step four findings are erroneous because they do
 13   not account for all the functional limitations described in Plaintiff’s testimony and
 14   the medical records. Specifically, evidence in the record suggests that Plaintiff
 15   used an assistive device during the relevant time period that, pursuant to the VE’s
 16   testimony, would preclude Plaintiff from maintaining substantial gainful
 17   employment.
 18           For example, Plaintiff testified at the hearing that he was prescribed a cane
 19   by his primary doctor in September 2015 for “issues with balance and
20    coordination” and that an urgent care doctor later prescribed Plaintiff a walker. Tr.
 21   72-73. Plaintiff’s medical records corroborate Plaintiff’s use of a cane and walker
 22   during the relevant time period. See, e.g., Tr. 1159, 1168, 1171, 1173, 1174, 1202
 23   (Plaintiff’s treatment providers documenting Plaintiff’s use of a cane); see also Tr.
 24   1174, 1202, 1210, 1212 (Plaintiff’s treatment providers documenting Plaintiff’s
 25   use of a walker).
 26           Although the ALJ noted Plaintiff’s documented use of a cane and walker
 27   during the relevant time period in the decision, see Tr. 28, 29, and ultimately found
 28   Plaintiff’s symptom statements not credible, see Tr. 27, 32, the ALJ never
                                                 10
Case 5:20-cv-00804-SHK Document 23 Filed 04/15/21 Page 11 of 13 Page ID #:2976




  1   specifically found that Plaintiff’s stated need for a cane and walker was not
  2   credible, nor did the ALJ address how the many notations in Plaintiff’s medical
  3   records that Plaintiff consistently relied on such assistive devices, a sample of
  4   which are cited above, did not support Plaintiff’s stated need for a cane or walker.
  5         Consequently, it is unclear why Plaintiff’s documented need for, and use of,
  6   a cane and walker was not included in Plaintiff’s RFC assessment and, therefore,
  7   also the hypothetical question the ALJ posed to the VE at the administrative
  8   hearing. See Laborin v. Berryhill, 867 F.3d 1151, 1155 (9th Cir. 2017) (When a
  9   claimant has medically documented impairments that “might reasonably produce
 10   the symptoms or pain alleged and there is no evidence of malingering, the ALJ
 11   must give ‘specific, clear, and convincing reasons for rejecting’ the testimony by
 12   identifying ‘which testimony [the ALJ] found not credible’ and explaining ‘which
 13   evidence contradicted that testimony.’”) (emphasis in original) (quoting Brown-
 14   Hunter v. Colvin, 806 F.3d 487, 489, 494 (9th Cir. 2015)); see also Garrison v.
 15   Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (“This is not an easy requirement to
 16   meet: ‘the clear and convincing standard is the most demanding required in Social
 17   Security cases.’”) (quoting Moore v. Comm’r Soc. Sec. Admin., 278 F.3d 920, 924
 18   (9th Cir. 2002)).
 19         The RFC is the maximum a claimant can do despite his limitations. 20
20    C.F.R. § 404.1545. In determining the RFC, the ALJ must consider limitations
 21   imposed by all of a claimant’s impairments, even those that are not severe, and
 22   evaluate all of the relevant medical and other evidence, including the claimant’s
 23   testimony. Social Security Regulation (“SSR”) 96-8p, available at 1996 WL
 24   374184. The ALJ is responsible for resolving conflicts in the medical testimony
 25   and translating the claimant’s impairments into concrete functional limitations in
 26   the RFC. Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). Only
 27   limitations supported by substantial evidence must be incorporated into the RFC
 28
                                                11
Case 5:20-cv-00804-SHK Document 23 Filed 04/15/21 Page 12 of 13 Page ID #:2977




  1   and, by extension, the dispositive hypothetical question posed to the Vocational
  2   Expert. Osenbrock v. Apfel, 240 F.3d 1157, 1163-65 (9th Cir. 2001).
  3         The ALJ’s failure to include Plaintiff’s need for a cane and walker in
  4   Plaintiff’s RFC was particularly harmful here because when question by Plaintiff’s
  5   counsel whether someone with Plaintiff’s RFC who required the use of a walker
  6   could perform Plaintiff’ PRW, the VE opined that such a person could not. See Tr.
  7   84 (the VE opining that the use of a walker is “considered an accommodation in
  8   the workplace, and that eliminates all jobs.”).
  9         Accordingly, the ALJ’s failure to include Plaintiff’s documented need for an
 10   assistive device in the RFC and resulting hypothetical question posed to the VE at
 11   the administrative hearing was harmful error and undercuts the ALJ’s step four
 12   finding that relies on the VE’s response to the ALJ’s incomplete hypothetical
 13   question. See Osenbrock, 240 F.3d at 1165 (“An ALJ must propound a
 14   hypothetical to a VE that is based on medical assumptions supported by substantial
 15   evidence in the record that reflects all the claimant’s limitations.”). On remand,
 16   the ALJ shall consider the aforementioned evidence relating to Plaintiff’s need for
 17   a cane and walker and discuss whether Plaintiff’s need for these assistive devices
 18   precludes Plaintiff from substantial gainful employment.
 19         Because the Court remands as to the aforementioned issues, it does not
20    address Plaintiff’s remaining assignments of error.
 21                                  IV.   CONCLUSION
 22         Because the Commissioner’s decision is not supported by substantial
 23   evidence, IT IS HEREBY ORDERED that the Commissioner’s decision is
 24   REVERSED and this case is REMANDED for further administrative proceedings
 25   under sentence four of 42 U.S.C. § 405(g). See Garrison, 759 F.3d at 1009
 26   (holding that under sentence four of 42 U.S.C. § 405(g), “[t]he court shall have
 27   power to enter . . . a judgment affirming, modifying, or reversing the decision of
 28
                                                12
Case 5:20-cv-00804-SHK Document 23 Filed 04/15/21 Page 13 of 13 Page ID #:2978




  1   the Commissioner . . . , with or without remanding the cause for a rehearing.”)
  2   (citation and internal quotation marks omitted).
  3
  4         IT IS SO ORDERED.
  5
  6
      DATED: 04/15/2021               ________________________________
  7                                   HON. SHASHI H. KEWALRAMANI
  8                                   United States Magistrate Judge

  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
20
 21
 22
 23
 24
 25
 26
 27
 28
                                               13
